UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1295


SAMUEL A. AGHIMIEN,

                  Plaintiff – Appellant,

             v.

NORTH CAROLINA DEPARTMENT OF TRANSPORTATION; MICHAEL ORR,
Supervisor;   MIKE  BRUFF,  Manager;   ELINA   ZLOTCHENKO,
Supervisor,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:08-cv-00213-D)


Submitted:    November 17, 2009             Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel A. Aghimien, Appellant Pro Se.  Ebony Jeanelle Pittman,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel A. Aghimien appeals the district court’s order

granting the Defendants’ motion to dismiss his civil action.                        We

have     reviewed       the     record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         See   Aghimien     v.     North   Carolina     Dep’t    of    Transp.,

No. 5:08-cv-00213-D           (E.D.N.C.    Filed    March     18,    2009;   entered

March 19, 2009).              We dispense with oral argument because the

facts    and    legal    contentions      are    adequately    presented      in   the

materials      before     the    court    and    argument    would    not    aid   the

decisional process.

                                                                             AFFIRMED




                                            2